179 F.2d 782
MURAWSKIv.UNITED STATES.
No. 6010.
United States Court of Appeals Fourth Circuit.
Argued January 4, 1950.
Decided January 10, 1950.

Edmund Murawski, pro se.
J. B. Craven, Jr., Assistant United States Attorney, Morganton, N. C. (Thomas A. Uzzel, Jr., United States Attorney, Asheville, N. C., on brief), for appellee.
Before PARKER, Chief Judge, SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial of a motion made under 28 U.S.C.A. § 2255 to set aside the judgment and sentence in a criminal case. The indictment sufficiently charges the crimes for which appellant was sentenced, he was represented by counsel upon the trial and no denial of constitutional rights which would vitiate the trial is alleged. The contention of appellant is that the evidence produced at the trial did not establish the crimes charged; but this is not a question which can be raised by motion under 28 U.S.C.A. § 2255. As was said by this court in Taylor v. United States, 4 Cir., 177 F.2d 194, 195: "Prisoners adjudged guilty of crime should understand that 28 U.S.C.A. § 2255 does not give them the right to try over again the cases in which they have been adjudged guilty. Questions as to the sufficiency of the evidence or involving errors either of law or of fact must be raised by timely appeal from the sentence if the petitioner desires to raise them. Only where the sentence is void or otherwise subject to collateral attack may the attack be made by motion under 28 U.S.C.A. § 2255, which was enacted to take the place of habeas corpus in such cases and was intended to confer no broader right of attack than might have been made in its absence by habeas corpus."


2
Affirmed.